DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0351913 to Chen et al. (“Chen”).

As to claim 1, Chen discloses an apparatus that reads image data, the apparatus comprising: 
a memory (Fig. 1, element 1004; paragraph 40, wherein the parsing system necessarily comprises a memory for storing the parsing program); and 
Fig. 1, element 1004; paragraph 40, wherein the parsing system necessarily comprises a processor for executing the parsing program), wherein the processor performs: 
first dividing to determine dividing positions for text line regions based on the image data and to divide the image data into the text line regions at the determined dividing positions (Figs. 7, 13, paragraphs 66-68 and 102-112, wherein new text line dividing positions are determined based on a variety of details related to input image data and the image data is then divided into new text lines to which character nodes may be added); 
first detection to detect a pixel block forming a character contacting any of the dividing positions for the text line regions (Figs. 7, 13, paragraphs 66-68 and 102-112, wherein  a character node (i.e. pixel block) contacting an existing text lines is detected); 
first determination to determine whether the pixel block detected in the first detection satisfies a first predetermined condition (Figs. 7, 13, paragraphs 66-68 and 102-112, wherein the font size and an overlapping length/distance in the vertical and horizontal directions between a character node and the text line position are compared to a predetermined threshold); and
first combination to combine the pixel block that is determined to satisfy the first predetermined condition in the first determination, with a text line region adjacent to the pixel block across a dividing position that the pixel block contacts (Figs. 7, 13, paragraphs 66-68 and 102-112, wherein based the comparison satisfying the threshold a character node is added to the adjacent text line, else a new text line is created).

As to claim 2, Chen discloses the apparatus according to claim 1, wherein, in the first dividing, the image data is projected in a predetermined direction, a region where a number of pixels forming an appearing character is larger than or equal to a threshold is determined to be a text line region, and the dividing is performed (Figs. 7, 13, paragraphs 66-68 and 102-112, wherein if the character node is larger than the existing text line regions then a new dividing position corresponding to a new text line is determined).  

As to claim 3, Chen discloses the apparatus according to claim 1, wherein the first predetermined condition is that a pixel block has an area smaller than or equal to a predetermined area OR that a pixel block is located at a position higher than or equal to, or lower than or equal to a predetermined height (Figs. 7, 13, paragraphs 66-68 and 102-112, wherein the font size and an overlapping length/distance in the vertical and horizontal directions between a character node and the text line position are compared to a predetermined threshold).  

As to claim 4, Chen discloses the apparatus according to claim 1, wherein the first predetermined condition is that, when a pixel block is combined with a text line region adjacent to the pixel block across the dividing position that the pixel block contacts, the pixel block is combined with a pixel block forming a character in the text line region (Figs. 7, 13, paragraphs 66-68 and 102-112, wherein the font size and an overlapping length/distance in the vertical and horizontal directions between a character node and the text line position are compared to a predetermined threshold associated with an existing text line already comprising at least one character node (pixel block) forming a character to which the current character node is to be combined).

As to claim 11, Chen discloses the apparatus according to claim 1, wherein the apparatus performs character recognition on a character included in the image data obtained by the combining in the - 23 -10196979US01 first combination (Figs. 7, 13, paragraphs 66-68 and 102-112, wherein word recognition is performed on image data obtained by combining and word recognition corresponds to, based on the broadest reasonable interpretation of the limitations, the claimed “character recognition”).

As to claims 12-15, please refer to the rejections of claims 1-4, respectively, above.
As to claims 16-19, please refer to the rejections of claims 1-4, respectively, above.

Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON W CARTER/            Primary Examiner, Art Unit 2665